Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of November 9, 2011 but
effective as of January 1, 2012 (the “Effective Date”), and is made between
Digital Generation, Inc., a Delaware corporation (the “Company”), and Scott K.
Ginsburg (“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of October 3, 2008, as amended by that certain Amendment to
Employment Agreement dated as of January 1, 2011, as further amended by that
certain Amendment to Employment Agreement dated as of October 19, 2011
(together, the “Original Agreement”); and

 

WHEREAS, the parties desire to enter into a new employment arrangement on the
terms and conditions set forth herein to be effective as of the Effective Date
following the expiration of the Original Agreement and upon Executive’s
assumption of the role of Executive Chairman.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

1.                                      Employment Period.  The term of
Executive’s employment hereunder shall commence effective as of the Effective
Date and, unless terminated pursuant to Section 4 hereof, shall continue through
the third anniversary of the Effective Date (such period referred to herein as
the “Initial Term”); provided that the term of employment hereunder shall be
automatically extended for an additional one-year period (each, an “Extension
Period”), beginning upon the expiration of the Initial Term, or upon expiration
of any Extension Period, unless either the Company or Executive shall have given
written notice of non-extension to the other party at least 90 days prior to the
then-applicable expiration date (the Initial Term and any Extension Period shall
be referred to herein as the “Employment Period”).

 

2.                                      Employment Duties.

 

(a)                                  During the Employment Period, Executive
shall serve as Executive Chairman of the Board of Directors of the Company (the
“Board”).  In such position, Executive shall report to the Board and shall have
such duties, responsibilities and authority as is customarily assigned to
individuals serving in such position, and such other duties, responsibilities
and authority consistent with Executive’s position as the Board specifies from
time to time, in each case, which shall be reasonably commensurate with the
duties, responsibilities and authority of an executive chairman of companies of
the Company’s size and nature within the United States.  During the Employment
Period, the Company shall also nominate Executive for re-election as a member of
the Board at the expiration of each term of office, and Executive shall serve as
a member of the Board for each period for which he is so elected.  In addition,
Executive hereby consents to serve as an officer and/or director of any
subsidiary of the Company without any additional salary or compensation, if so
requested by the Board.

 

(b)                                 Executive shall devote Executive’s full
business time, attention and energies to the performance of all of the lawful
duties, responsibilities and authority that may be assigned to Executive
hereunder, except for vacation time and absence for sickness and similar
disability.  Nothing contained in this Agreement shall preclude Executive from
(i) serving as an officer or director of, or member of a committee of the
directors of, the corporations or organizations for which Executive presently
serves in such capacity, (ii) devoting time to personal and family investments,
(iii) serving as a director of any not-for-profit company, or (iv) from
participating in industry associations; provided, that such activities or
services do not (x) materially interfere with Executive’s duties hereunder; or
(y) materially violate the terms of Section 5 hereof.  Executive agrees that he
will not join any boards of for-

 

--------------------------------------------------------------------------------


 

profit companies without the prior approval of the Board, such approval not to
be unreasonably withheld.  Executive’s primary place of employment shall be the
Company’s facility in Irving, Texas, or such other location within the Dallas,
Texas metropolitan area as may be designated by the Board from time to time. 
Executive shall also render services at such other places within or outside the
United States as the Board may reasonably direct from time to time.  Executive
shall be subject to and comply with the written policies and procedures
generally applicable (and provided) to senior executives of the Company to the
extent such policies and procedures are not inconsistent with any term of this
Agreement (including any negatively implied term).

 

3.                                      Compensation.

 

(a)                                  Base Salary.  During the Employment Period,
the Company shall pay Executive a base salary at a rate not less than $630,000
per annum, payable in accordance with the Company’s then-effective payroll
practices.  During the Employment Period, the Board or the Compensation
Committee thereof shall review Executive’s base salary annually and the base
salary may be increased (but not decreased), with any such increase to be
effective as of January 1st of the relevant calendar year; provided that
Executive’s base salary for 2013 and 2014 shall be increased by an amount no
less than 5% over the base salary in effect for the previous calendar year, with
each such increase to be effective as of January 1st of the relevant calendar
year.  Any such review shall be completed no later than March 31 of each
calendar year during the Employment Period.  The annual base salary payable to
Executive under this Section 3(a), as the same may be increased from time to
time, shall hereinafter be referred to as the “Salary.”

 

(b)                                 Annual Bonus.  In addition to the Salary,
for each calendar year during the Employment Period, Executive shall have an
annual target cash bonus opportunity of 100% of his Salary (the “Bonus”), which
shall be payable if 100% of the performance objectives established by the Board
or the Compensation Committee thereof for such year are achieved.  It is
anticipated that 75% of Executive’s Bonus will be determined based on the
Company’s achievement of financial objectives for the relevant year, including
attainment of revenue and EBITDA goals established by the Board or the
Compensation Committee thereof, and that 25% of Executive’s Bonus will be
determined based on subjective individual objectives for the relevant year
established by the Board or the Compensation Committee thereof.  If performance
relative to the performance objectives for any calendar year equals 80%, then
Executive will be entitled to receive a Bonus equal to 50% of his target cash
bonus opportunity for such year.  If performance relative to the performance
objectives for any calendar year equals or exceeds 120%, then Executive will be
entitled to receive a Bonus equal to 200% of his target cash bonus opportunity
for such year.  If actual performance of the Company for a calendar year is
between the foregoing achievement levels, the amount of the Bonus shall be
adjusted positively or negatively, respectively, by mathematical interpolation,
as reasonably determined in good faith by the Board or the Compensation
Committee thereof.  Any Bonus that becomes payable pursuant to this
Section 3(b) shall be paid to Executive between January 1 and March 15 of the
year following the year for which such Bonus was earned.  Notwithstanding
anything to the contrary contained in this Agreement or any applicable bonus
plan, program or arrangement, but except as provided in Section 4, Executive
shall be entitled to receive any such Bonus only if Executive is employed on the
last business day of the fiscal year to which the Bonus relates.

 

(c)                                  Benefits.  During the Employment Period,
Executive (and any dependents and beneficiaries of Executive to the extent
provided therein) shall be entitled to participate in any and all employee
benefit plans, programs or arrangements (as amended from time to time) sponsored
by the Company for its executive officers at a level no less favorable to
Executive than those applicable to such executive officers, including, without
limitation, profit sharing, retirement, insurance, health and other employee
benefits (but excluding severance and equity compensation) (“Benefits”).  During
the

 

2

--------------------------------------------------------------------------------


 

Employment Period, the Company shall pay the amount of premiums or other cost
incurred for coverage of the Employee and his eligible spouse and dependent
family members under the applicable Company health benefits arrangement
(consistent with the terms of such arrangement).

 

(d)                                 Vacation.  Executive shall be entitled to
four weeks of vacation per year and such additional leave time as is customarily
granted to the other executive officers of the Company.

 

(e)                                  Auto Allowance.  The Company shall provide
to Executive a car allowance in an amount equal to $1,000 per month during the
Employment Period.

 

(f)                                    Financial Planning Services.  During the
Employment Period, the Company shall reimburse Executive or pay directly for
financial and tax planning and preparation fees in an amount not to exceed
$7,500 per year.

 

(g)                                 Annual Physical.  During the Employment
Period, the Company shall reimburse Executive or pay directly for the cost of a
comprehensive annual physical examination in an amount not to exceed $5,000 per
year.

 

(h)                                 Equity Compensation.

 

(i)                                     As soon as practicable following the
execution of this Agreement, but in no event later than the Effective Date, the
Company shall grant to Executive a retention award of 275,000 restricted stock
units (the “RSUs”) pursuant to the Company’s 2011 Incentive Award Plan (the
“2011 Plan”).  The RSUs shall vest in three equal installments on each of
December 31, 2012, 2013 and 2014, subject to Executive’s continued employment or
service with the Company through each applicable vesting date.  In addition, the
RSUs shall vest on an accelerated basis upon the occurrence of any of the
following events: (A) Executive’s death, (B) Executive’s Disability, as defined
in Section 6, (C) Executive’s Board-approved retirement, (D) upon a termination
of Executive’s employment by the Company without Cause, as defined in Section 6,
(E) upon a termination of Executive’s employment for Good Reason, as defined in
Section 6, or (F) upon the expiration of the Employment Period following notice
by the Company of its election not to renew the Employment Period pursuant to
Section 1.  Such RSUs shall be subject to such further terms and conditions as
are set forth in the 2011 Plan and the form of restricted stock unit agreement
approved by the Board or the Compensation Committee thereof for awards of
restricted stock units thereunder.

 

(ii)                                  During the Employment Period, and
commencing in 2012, Executive shall be entitled to receive additional annual
equity awards as determined by the Board or the Compensation Committee thereof;
provided, however, that such awards shall be determined in conjunction with the
annual review of Executive’s compensation by the Board or the Compensation
Committee thereof and shall be awarded no later than March 31 of each calendar
year during the Employment Period.

 

(i)                                     Expense Reimbursements.  During the
Employment Period, the Company shall reimburse Executive in accordance with the
Company’s policies and procedures for all proper expenses incurred by Executive
in the performance of Executive’s duties hereunder, regardless of where
incurred.  With regard to this Section 3(i) and any other provision of this
Agreement that provides for reimbursement of costs and expenses, any such
reimbursement shall be made as promptly as is reasonably practicable, in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv), and paid no
later than the last day of Executive’s taxable year following the taxable year
in which Executive incurred the expenses.  The amount of reimbursements to which
Executive may become entitled in any one calendar year shall not affect the
amount of expenses eligible for reimbursement hereunder in any other calendar
year, and

 

3

--------------------------------------------------------------------------------


 

Executive’s right to reimbursement for such amounts shall not be subject to
liquidation or exchange for any other benefit.

 

4.                                      Termination.

 

(a)                                  At-Will Employment.  The Company and
Executive acknowledge that Executive’s employment is and shall continue to be
at-will, as defined under applicable law.  Executive acknowledges and agrees
that nothing in this Agreement shall confer upon Executive any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way with Executive’s right or the Company’s right to terminate Executive’s
employment at any time, with or without Cause, or with or without Good Reason,
subject to Executive’s right to receive certain payments upon his Termination of
Employment, as defined in Section 6, as set forth in this Section 4.  Any
Termination of Employment (other than in the event of Executive’s death), shall
be communicated by a written Notice of Termination addressed to the other party
to this Agreement.  A “Notice of Termination” shall mean a notice stating that
Executive’s employment with the Company has been or will be terminated and the
specific provisions of this Section 4 under which such termination is being
effected.

 

(b)                                 Death; Disability.  Executive’s employment
with the Company shall terminate pursuant to this Section 4(b):  (i) upon
Executive’s death, or (ii) upon the termination of Executive’s employment as a
result of his Disability.  Upon a Termination of Employment pursuant to this
Section 4(b), the Employment Period shall terminate and Executive (or
Executive’s estate, in the event of death) shall be entitled to:

 

(i)                                     any unpaid Salary and unused vacation
accrued through the Termination Date, as defined in Section 6, payable on the
Termination Date, and, to the extent not previously paid, any Bonus earned and
unpaid as of the Termination Date for any previously completed calendar year,
payable in a lump sum payment on the date on which annual bonuses for the
calendar year in which the Termination Date occurs are paid to the Company’s
executive officers generally, but in all events such payment shall be made
between January 1 and March 15 of the calendar year in which the Termination
Date occurs;

 

(ii)                                  all Benefits payable in accordance with
the Company’s applicable Benefit plans then in effect and reimbursement of
expenses pursuant to Section 3 incurred through the Termination Date; and

 

(iii)                               subject to Sections 4(e) and (f) below,
payment of an amount equal to the annual bonus which Executive would have been
entitled to receive had Executive remained employed by the Company pursuant to
this Agreement for the entire calendar year during which the Termination Date
occurs, which annual bonus shall be determined by the Board or the Compensation
Committee thereof based on the Company’s performance for such calendar year and
in accordance with the terms of the applicable bonus program for such calendar
year, payable in a lump sum payment on the date on which annual bonuses for the
calendar year in which the Termination Date occurs are paid to the Company’s
executive officers generally, but in all events such payment shall be made
between January 1 and March 15 of the calendar year following the calendar year
in which the Termination Date occurs.

 

(c)                                  Termination Without Cause; Resignation for
Good Reason; Non-Renewal of Employment Period by the Company.  Executive’s
employment with the Company shall terminate pursuant to this Section 4(c): 
(i) upon a termination of Executive’s employment by the Company without Cause,
(ii) upon Executive’s voluntary termination of employment for Good Reason, or
(ii) upon the expiration of the Employment Period following notice by the
Company of its election not to renew the

 

4

--------------------------------------------------------------------------------


 

Employment Period pursuant to Section 1.  Upon a Termination of Employment
pursuant to this Section 4(c), the Employment Period shall terminate and
Executive shall be entitled to:

 

(i)                                     any unpaid Salary and unused vacation
accrued through the Termination Date, payable on the Termination Date, and, to
the extent not previously paid, any Bonus earned and unpaid as of the
Termination Date for any previously completed calendar year, payable in a lump
sum payment on the date on which annual bonuses for the calendar year in which
the Termination Date occurs are paid to the Company’s executive officers
generally, but in all events such payment shall be made between January 1 and
March 15 of the calendar year in which the Termination Date occurs;

 

(ii)                                  all Benefits payable in accordance with
the Company’s applicable Benefit plans then in effect and reimbursement of
expenses pursuant to Section 3 incurred through the Termination Date;

 

(iii)                               subject to Sections 4(e) and (f) below,
payment of an amount equal to the greater of (A) Executive’s Salary for the
remainder of the Initial Term or (B) 12 months of Executive’s Salary as in
effect immediately prior to the Termination Date (but without taking into
account any reduction in Salary giving rise to a termination of employment by
Executive for Good Reason), payable in a lump sum within 60 days following the
Termination Date, with the exact date of payment determined in the sole
discretion of the Company; and

 

(iv)                              subject to Sections 4(e) and (f) below, in the
event such Termination of Employment occurs following a Change in Control, as
defined in Section 6, payment of an amount equal to the annual bonus which
Executive would have been entitled to receive had Executive remained employed by
the Company pursuant to this Agreement for the entire calendar year during which
the Termination Date occurs, which annual bonus shall be determined by the Board
or the Compensation Committee thereof based on the Company’s performance for
such calendar year and in accordance with the terms of the applicable bonus
program for such calendar year, payable in a lump sum payment on the date on
which annual bonuses for the calendar year in which the Termination Date occurs
are paid to the Company’s executive officers generally, but in all events such
payment shall be made between January 1 and March 15 of the calendar year
following the calendar year in which the Termination Date occurs.

 

(d)                                 Termination for Cause; Resignation Without
Good Reason or Non-Renewal of Employment Period by Executive.  Executive’s
employment with the Company shall terminate pursuant to this Section 4(d): 
(i) upon a termination of Executive’s employment by the Company for Cause,
(ii) upon Executive’s voluntary termination of employment without Good Reason,
or (iii) upon the expiration of the Employment Period following notice by
Executive of his election not to renew the Employment Period pursuant to
Section 1.  Upon a Termination of Employment pursuant to this Section 4(d), the
Employment Period shall terminate and Executive shall receive (A) any unpaid
Salary and unused vacation accrued through the Termination Date, payable on the
Termination Date, (B) to the extent not previously paid, any Bonus earned and
unpaid as of the Termination Date for any previously completed calendar year,
payable in a lump sum payment on the date on which annual bonuses for the
calendar year in which the Termination Date occurs are paid to the Company’s
executive officers generally, but in all events such payment shall be made
between January 1 and March 15 of the calendar year in which the Termination
Date occurs, (C) all Benefits payable in accordance with the Company’s
applicable Benefit plans then in effect, and (D) reimbursement of expenses
pursuant to Section 3 incurred through the Termination Date.

 

(e)                                  Release.  Notwithstanding any provision to
the contrary in this Agreement, no amount shall be paid pursuant to
Section 4(b)(iii) (unless Executive’s Termination of Employment has occurred by
reason of his death, in which case this Section 4(e) shall not apply) or
4(c)(iii) or (iv) above

 

5

--------------------------------------------------------------------------------


 

unless, on or prior to the 60th day following the date of Executive’s
Termination of Employment, an effective general release of claims agreement (the
“Release”) in substantially the form attached hereto as Exhibit A has been
executed by Executive and remains effective on such date and any applicable
revocation period thereunder has expired.

 

(f)                                    Section 409A.

 

(i)                                     Payment Delay.  Notwithstanding anything
herein to the contrary, to the extent any payments to Executive pursuant to this
Agreement are non-qualified deferred compensation subject to Section 409A of the
Code, as defined in Section 6, then (A) to the extent required by Section 409A
of the Code, no amount shall be payable unless Executive’s Termination of
Employment constitutes a Separation from Service, as defined in Section 6, and
(B) if Executive, at the time of his Separation from Service, is determined by
the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, such that delayed commencement of any
portion of the termination benefits payable to Executive pursuant to this
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code (any such delayed commencement, a “Payment
Delay”), then such portion of the payments to be made to Executive shall not be
provided to Executive prior to the earlier of (A) the expiration of the
six-month period measured from the date of Executive’s Separation from Service,
(B) the date of Executive’s death or (C) such earlier date as is permitted under
Section 409A.  Upon the expiration of the applicable Code Section
409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to a Payment
Delay shall be paid to Executive in a lump sum within 30 days following such
expiration, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.  The determination of whether Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall be made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).  Each payment under
this Agreement shall be considered a separate and distinct payment for purposes
of Section 409A.  No payment under this Agreement shall be made at a time
earlier than that provided for in this Agreement unless such payment is (i) an
acceleration of payment permitted to be made under Treasury Regulation
§1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject to
additional taxes and interest under Section 409A.

 

(ii)                                  Exceptions to Payment Delay. 
Notwithstanding Section 4(f)(i), to the maximum extent permitted by applicable
law, amounts payable to Executive pursuant to Section 4(b)(iii) and Sections
4(c)(iii) and (iv) shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (with respect to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (with respect to short-term deferrals).

 

(g)                                 No Duty to Mitigate.  In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment; provided, however, that any loans, advances or other
amounts owed by Executive to the Company may be offset by the Company against
amounts payable to Executive under this Section 4, but any such offset shall not
change the timing of any payments provided for in this Section 4.

 

(h)                                 Exclusive Remedy.  Except as otherwise
expressly required by law or as specifically provided herein, all of Executive’s
rights to salary, severance, benefits, bonuses and other amounts hereunder (if
any) accruing after the termination of Executive’s employment shall cease upon
such termination.  In addition, Executive acknowledges and agrees that he is not
entitled to any

 

6

--------------------------------------------------------------------------------


 

reimbursement by the Company for any taxes payable by Executive as a result of
the payments and benefits received by Executive pursuant to this Section 4.

 

(i)                                     Return of the Company’s Property.  As
soon as reasonably practicable following his Termination of Employment in any
manner, Executive shall surrender to the Company or destroy (with respect to
copies), at his option, all lists, books and records of, or in connection with,
the Company’s business, and all other property belonging to the Company, it
being distinctly understood that all such lists, books and records, and other
documents, are the property of the Company.  If Executive elects to destroy such
property, Executive shall deliver to the Company a signed statement certifying
compliance with this Section 4(i).  Nothing contained in this Section 4(i) or
Section 5 below shall prevent Executive from retaining and utilizing copies of
benefit plans and programs in which Executive retains an interest, desk
calendars, his personal rolodex or files, personal office furnishings or such
other personal records and documents as may Executive may reasonably require.

 

(j)                                     Termination of Offices and
Directorships.  Upon Executive’s Termination of Employment for any reason,
unless otherwise specified in a written agreement between Executive and the
Company, Executive shall be deemed to have resigned from all offices,
directorships, and other employment positions if any, then held with the
Company, and shall take all actions reasonably requested by the Company to
effectuate the foregoing.

 

5.                                      Restrictive Covenants.

 

(a)                                  Non-Disclosure of Confidential
Information.  Executive acknowledges that as a result of his employment with the
Company, he has been and will be making use of, acquiring, learning and/or
adding to confidential information of a special and unique nature and value
relating to such matters as the Company’s patents, copyrights, proprietary
information, trade secrets, systems, procedures, manuals, confidential reports,
and lists of customers (which are deemed for all purposes confidential and
proprietary), as well as the nature and type of services rendered by the
Company, the equipment and methods used and preferred by the Company’s
customers, and the fees paid by them.  As a material inducement to the Company
to enter into this Agreement and to pay to Executive the compensation provided
for herein, Executive covenants and agrees that he shall not, at any time during
or following the term of his employment, directly or indirectly divulge or
disclose for any purpose whatsoever any confidential information that has been
obtained by, or disclosed to, him as a result of his employment by the Company.

 

(b)                                 Noncompetition.  Executive agrees that,
during his employment with the Company and for a period of 12 months immediately
thereafter, except as may otherwise be approved by the Board or as set forth in
Section 2 above, Executive shall not in any manner, directly or indirectly,
engage in the same or any similar business as the Company or any of its
affiliates in any manner whatsoever, including without limitation, as a
proprietor, partner, investor, shareholder, director, officer, employee
consultant, independent contractor, or otherwise, within the United States of
America.

 

(c)                                  Nonsolicitation.  Executive further agrees
that, during his employment with the Company and for a period of 12 months
immediately thereafter, Executive shall not in any manner, directly or
indirectly (i) induce or attempt to induce any employee of the Company or any of
its affiliates to terminate or abandon his or her employment for any purpose
whatsoever, or (ii) solicit or encourage any customer of the Company or any of
its affiliates or independent contractor providing services to the Company or
any of its affiliates to terminate or diminish its relationship with it.

 

(d)                                 Nondisparagement.  Executive agrees that
Executive shall neither, directly or indirectly, engage in any conduct or make
any statement disparaging in any way the Company, its

 

7

--------------------------------------------------------------------------------


 

subsidiaries or any of their personnel nor, directly or indirectly, engage in
any other conduct or make any other statement that could be reasonably expected
to impair the goodwill of the Company or the reputation of the Company, in each
case, except to the extent required by law, and then only after consultation
with the Company to the extent possible, or to enforce the terms of this
Agreement.  The Company and its affiliates agree they will not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way Executive, or engage in any other conduct or make any
other statement that could be reasonably expected to impair the reputation of
Executive, in each case, except to the extent required by law, and then only
after consultation with Executive to the extent possible, or to enforce the
terms of this Agreement.

 

(e)                                  Exceptions.  Nothing in this Section 5
shall prohibit Executive (i) from being a stockholder in a mutual fund or a
diversified investment company, (ii) from being an owner of not more than five
percent of the outstanding stock of any class of a corporation, any securities
of which are publicly traded, so long as Executive has no active participation
in the business of such corporation,  (iii) from providing services to or on
behalf of any other business entities in accordance with Section 2, or (iv) from
making generalized solicitations for employees through advertisements and hiring
any persons through such generalized solicitations.

 

(f)                                    Definitions.  For purposes of this
Section 5, the term “customer” means any persons to whom the Company or any of
its affiliates has sold any product or service within a period of 12 months
prior to Executive’s Termination of Employment, the term “affiliate” means any
legal entity that directly or indirectly through one or more intermediaries
controls, is controlled by, or is under the common control with the Company, and
the term “Company” shall mean the Company and its affiliates.

 

(g)                                 Acknowledgment by Executive.  Executive has
carefully read and considered the provisions of this Section 5, and, having done
so, agrees that the restrictions set forth in this Section 5, including, but not
limited to, the time period of restriction and geographical areas of restriction
are fair and reasonable and are reasonably required for the protection of the
interests of the Company and its parent or subsidiary corporations, officers,
directors, shareholders, and other employees.

 

(h)                                 Severability of Restrictions.  In the event
that, notwithstanding the foregoing, any of the provisions of this Section 5
shall be held to be invalid or unenforceable, the remaining provisions thereof
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.  In the event that any
provision of this Section 5 relating to the time period and/or the areas of
restriction and/or related aspects shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court.

 

(i)                                     Enforcement.  The parties hereto agree
that the Company may be damaged irreparably in the event that any provision of
this Section 5 were not performed in accordance with its terms or were otherwise
breached and that money damages may be an inadequate remedy for any such
nonperformance or breach.  Accordingly, notwithstanding the arbitration
provision set forth in Section 12 below, the Company and its successors and
permitted assigns shall be entitled, in addition to other rights and remedies
existing in their favor, to seek an injunction or injunctions to prevent any
breach or threatened breach of any such provisions and to enforce such
provisions specifically (without posting a bond or other security), in each
case, as a court of competent jurisdiction may deem necessary or appropriate to
restrain Executive.

 

8

--------------------------------------------------------------------------------


 

6.                                      Definitions.

 

(a)                                  “Cause” shall mean only the following:
(i) a conviction of or a plea of guilty or nolo contendre by Executive to a
felony or an act of fraud, embezzlement or theft or other criminal conduct
against the Company; (ii) habitual neglect of Executive’s material duties or
failure by Executive to perform or observe any substantial lawful obligation of
such employment that is not remedied within 30 days after written notice thereof
from the Company or the Board; or (iii) any material breach by the Employee of
this Agreement.  Should Executive dispute whether he was terminated for Cause,
then the Company and Executive shall enter immediately into binding arbitration
pursuant to Section 12.

 

(b)                                 “Change in Control” shall have the meaning
given to such term in the 2011 Plan, as in effect on the Effective Date.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time, and the Treasury Regulations and other
guidance issued thereafter.

 

(d)                                 “Disability” means the inability of
Executive, due to a physical or mental incapacity or disability, to perform the
essential functions of Executive’s position, with or without reasonable
accommodation, required of Executive for a continuous period of 90 days or any
120 days within any 12-month period.  However, in no event shall a disability be
a Disability unless Executive is considered to be disabled under the long-term
disability plan of the Company for which Executive is eligible.

 

(e)                                  “Good Reason” means a termination by
Executive of Executive’s employment hereunder if any of the following events
occurs without Executive’s express prior written consent:  (i) the assignment to
Executive of duties inconsistent with the title of Executive Chairman of the
Company, the removal of Executive from such office or any reduction in the
current scope or degradation of Executive’s job responsibilities, duties,
functions, status, offices and title or material reduction in support staff
(provided, however, that an change in Executive’s duties in connection with the
transition of his role as Chief Executive Officer shall not constitute Good
Reason); (ii) the material reduction of Executive’s then-current Salary and
perquisites, on an aggregate basis; (iii) the relocation of the Company’s
principal executive offices to a location more than 20 miles from the Company’s
then current offices or the transfer of Executive to a place other than the
Company’s principal executive offices (excepting reasonable travel on the
Company’s business); or (iv) any material breach by the Company of this
Agreement.

 

(f)                                    “Separation from Service” shall mean
Executive’s “separation from service” with the Company (as such term is defined
in Treasury Regulation Section 1.409A-1(h) and any successor provision thereto),
including without limitation due to Executive’s Termination of Employment.

 

(g)                                 “Termination Date” means the date on which
Executive’s Termination of Employment with the Company occurs pursuant to
Section 4.

 

(h)                                 “Termination of Employment” shall mean
Executive’s “termination of employment” with the Company (within the meaning of
Treasury Regulation Section 1.409A-1(h)(ii) and any successor provision thereto)
on the following dates:  (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death, and (ii) if Executive’s
employment is terminated for any other reason, the latest of (A) the date on
which the Notice of Termination is given, (B) the Termination Date specified in
such notice (which shall not be more than 30 days after the date of such notice)
or (C)  if no such notice is given, 30 days after the date of Executive’s
cessation of service as an employee.

 

7.                                      Notices.  All notices and other
communications required or permitted hereunder

 

9

--------------------------------------------------------------------------------


 

shall be in writing and shall be deemed given when delivered personally or by
overnight courier to the following address of the other party hereto (or such
other address for such parties as shall be specified by notice given pursuant to
this Section):

 

If to the Company:

 

Digital Generation, Inc.

750 West John Carpenter Freeway, Suite 700

Irving, TX 75039

Attention:  Chairman of the Compensation Committee of the Board of Directors

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company

 

8.                                      Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

9.                                      Entire Agreement; Inconsistencies.  This
Agreement and the other agreements referenced herein shall constitute the entire
agreement and understanding between the parties with respect to the subject
matter hereof and thereof and supersede and preempt any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof or thereof,
including, without limitation, the Original Agreement.  In the event of any
inconsistency between any provision of this Agreement and any provision of any
employee handbook, personnel manual, program, policy, or arrangement of the
Company, or any provision of any agreement, plan, or corporate governance
document of any of them, the provisions of this Agreement shall control.

 

10.                               Successors and Assigns.  This Agreement shall
be enforceable by Executive and Executive’s heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns. 
Executive may not assign this Agreement and any such assignment shall be null
and void. The rights of the Company under this Agreement shall, without the
consent of Executive, be assigned by the Company to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company.  The Company will require any
successor (whether direct or indirect, by purchase, merger or otherwise) to all
or substantially all of the business or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

 

11.                               Governing Law; Venue.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Texas without regard to principles of conflicts of laws.  Subject
to Section 12 below, any suit brought hereon shall be brought in the state or

 

10

--------------------------------------------------------------------------------

 


 

Federal courts sitting in Dallas, Texas, the parties hereto hereby waiving any
claim or defense that such forum is not convenient or proper.  Each party hereby
agrees that any such court shall have in personal jurisdiction over it and
consents to service of process in any manner authorized by Texas law.

 

12.          Arbitration.

 

(a)           Generally.  Except as otherwise provided in Section 5 hereof or as
otherwise required by law, any dispute, claim, question or controversy arising
under or relating to this Agreement, Executive’s employment with the Company or
the termination thereof (each such dispute, claim, question or controversy, a
“Dispute”) shall be resolved by submitting such Dispute to binding arbitration
administered by JAMS pursuant to its Employment Arbitration Rules and Procedures
and subject to its Employment Arbitration Minimum Standards of Procedural
Fairness (collectively, the “Rules”), and pursuant to the procedures set forth
in this Section 12.  In the event of any conflict between the Rules and the
procedures set forth in this Section 12, the procedures set forth in this
Section 12 shall control.  Any such arbitration shall be brought within any
otherwise applicable statute of limitations period, and shall be the sole and
exclusive means for resolving such Dispute (other than for injunctive relief
pursuant to Section 5 or as otherwise required by law).

 

(b)           Procedures.  Any arbitration shall be held in the Dallas, Texas,
and conducted before a single neutral arbitrator selected by mutual agreement of
the parties hereto within 30 days of the initiation of the arbitration or, if
they are unable to agree, by JAMS under its rules.  The arbitrator shall take
submissions and hear testimony, if necessary, and shall render a written
decision as promptly as practicable.  The arbitrator may grant any legal or
equitable remedy or relief that the arbitrator deems just and equitable, to the
same extent that remedies or relief could be granted by a state or federal court
in the United States.  The decision of the arbitrator shall be final, binding
and conclusive on all parties and interested persons.  It is the intention of
the parties hereto that they shall be entitled to fair and adequate discovery in
accordance with the Federal Rules of Civil Procedure.  The parties hereto shall
keep confidential the fact of the arbitration, the dispute being arbitrated, and
the decision of the arbitrator.

 

(c)           Enforcement; Costs.  Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.  All fees
and expenses of any arbitration, including, but not limited to, reasonable
attorneys’ fees and disbursements of all parties, with respect to a Dispute
under this Agreement shall be borne by the Non-prevailing Party.  The
determination of whether a party is to be deemed the “Non-prevailing Party” in
any arbitration shall be solely within the province of the arbitrator.

 

13.          Clawback.  All compensation received by Executive shall be subject
to the provisions of any clawback policy implemented by the Company to comply
with applicable law or regulation (including stock exchange rules), including,
without limitation, any claw-back policy adopted to comply with the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
rules or regulations promulgated thereunder.

 

14.          Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and Executive,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

15.          Federal and State Withholding.  The Company shall deduct from the
amounts payable to Executive pursuant to this Agreement the amount of all
federal, state and local taxes required to be withheld by the Company under
applicable law.

 

11

--------------------------------------------------------------------------------


 

16.          Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.  The parties hereto agree to accept a
signed facsimile copy or portable document format of this Agreement as a fully
binding original.

 

17.          Headings.  The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement.

 

18.          Right to Legal Counsel.  This Agreement has been drafted by legal
counsel representing the Company, but Executive has participated in the
negotiation of its terms.  Furthermore, Executive acknowledges that Executive
has had an opportunity to review the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

DIGITAL GENERATION, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ John Harris

 

 

Name:

John Harris

 

 

Title:

Director and Chairman of the Compensation Committee

 

 

 

 

 

 

 

 

 

 

/s/ Scott K. Ginsburg

 

 

Scott K. Ginsburg

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This GENERAL RELEASE OF CLAIMS (this “Release”) is entered into as of this
              day of             ,         , between Scott K. Ginsburg
(“Executive”), and Digital Generation, Inc., a Delaware corporation (the
“Company”).

 

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement effective as of January 1, 2012 (the “Agreement”);

 

WHEREAS, the parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

 

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, the parties hereby agree as follows:

 

1.             General Release of Claims by Executive.

 

(a)           Executive, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of his employment with or service to the Company (collectively, the
“Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or, on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Company (including any
affiliate of the Company) or the termination thereof, including any and all
claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
and claims of any kind that may be brought in any court or administrative agency
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. Section 2000, et seq.; the Americans with
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and
the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621, et seq.
(the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; the Family and

 

1

--------------------------------------------------------------------------------


 

Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; and the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

(iii)          Claims pursuant to the terms and conditions of the federal law
known as COBRA or similar state law;

 

(iv)          Claims for indemnity under the bylaws of the Company, as provided
for by Texas law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company;

 

(v)           Claims based on any right Executive may have to enforce the
Company’s executory obligations under the Agreement; and

 

(vi)          Claims Executive may have to vested or earned compensation and
benefits.

 

(b)           Executive acknowledges that this Release was presented to him on
the date indicated above and that Executive is entitled to have 21 days’ time in
which to consider it.  Executive further acknowledges that the Company has
advised him that he is waiving her rights under the ADEA, and that Executive
should consult with an attorney of his choice before signing this Release, and
Executive has had sufficient time to consider the terms of this Release. 
Executive represents and acknowledges that if Executive executes this Release
before 21 days have elapsed, Executive does so knowingly, voluntarily, and upon
the advice and with the approval of Executive’s legal counsel (if any), and that
Executive voluntarily waives any remaining consideration period.

 

(c)           Executive understands that after executing this Release, Executive
has the right to revoke it within 7 days after his execution of it.  Executive
understands that this Release will not become effective and enforceable unless
the 7 day revocation period passes and Executive does not revoke the Release in
writing.  Executive understands that this Release may not be revoked after the 7
day revocation period has passed.  Executive also understands that any
revocation of this Release must be made in writing and delivered to the Company
at its principal place of business within the 7 day period.  In the event any
payments are made by the Company pursuant to Section 4(b)(iii) or
Section 4(c)(iii) or (iv) of the Agreement prior to the effective date of this
Release and Executive revokes this Release pursuant to this
Section 1(c) thereafter, Executive shall immediately repay to the Company any
such amounts.  Executive hereby acknowledges and agrees that Executive’s
revocation right pursuant to this Section 1(c) does not apply to this sentence,
which shall survive any revocation of this Release by Executive.

 

(d)           Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth day after his execution of
it, so long as Executive has not revoked it within the time period and in the
manner specified in clause (d) above.  Executive further understands that
Executive will not be given any severance benefits under the Agreement unless
this Release is effective

 

A-2

--------------------------------------------------------------------------------


 

on or before the date that is 60 days following the date of Executive’s
Termination of Employment (as defined in the Agreement).

 

2.             No Assignment.  Executive represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that Executive may have against the Company Releasees.  Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive.

 

3.             Severability.  Whenever possible, each provision of this Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Release
or the validity, legality or enforceability of such provision in any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

4.             Arbitration.  This Release shall be subject to arbitration as set
forth in Section 12 of the Agreement.

 

5.             Governing Law; Venue.  This Release shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Texas without regard to principles of conflicts of laws.  Any suit brought
hereon shall be brought in the state or Federal courts sitting in Dallas, Texas,
the parties hereto hereby waiving any claim or defense that such forum is not
convenient or proper.  Each party hereby agrees that any such court shall have
in personal jurisdiction over it and consents to service of process in any
manner authorized by Texas law.

 

6.             Entire Agreement.  This Release and the Agreement shall
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and thereof and supersede and preempt any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related in any manner to the subject matter
hereof or thereof.

 

7.             Amendment and Waiver.  The provisions of this Release may be
amended or waived only by the written agreement of the Company and Executive,
and no course of conduct or failure or delay in enforcing the provisions of this
Release shall affect the validity, binding effect or enforceability of this
Release.

 

8.             Counterparts.  This Release may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.  The parties hereto agree to accept a
signed facsimile copy or portable document format of this Release as a fully
binding original.

 

9.             Headings.  The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Release.  Either
party’s failure to enforce any provision of this Release shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Release.

 

10.          Right to Legal Counsel.  This Release has been drafted by legal
counsel representing the Company, but Executive has participated in the
negotiation of its terms.  Furthermore, Executive acknowledges that Executive
has had an opportunity to review this Release and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any

 

A-3

--------------------------------------------------------------------------------


 

ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Release.

 

[SIGNATURE PAGE FOLLOWS]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first written above.

 

 

DIGITAL GENERATION, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Scott K. Ginsburg

 

A-5

--------------------------------------------------------------------------------

 